DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 11/08/2021.
Applicant’s election of Group 1 and the species of ASS1 in the reply filed on 6/9/2021 is acknowledged. 
Claims 1, 3-6 is pending.  Claims 2 and 7-8 have been cancelled.
The following rejections are modified necessitated by amendment.  Response to arguments follows.
This action is final.  
Withdrawn Rejections and Objections
	The claim objection made in the previous office action is withdrawn based upon cancellation of the claim.  
	The 35 USC 101 rejection made in the previous office action is withdrawn based upon the amendments to the claims. 
Improper Markush Grouping
5.	Claims 1, 3-6 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).   											This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the 
 	Here each species is considered to be a method for predicting whether a subject will be eligible to a treatment with an IRE1 RNase inhibitor wherein at least one gene set forth in claim 1. 
	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different gene position.  Each gene position that could be detected is itself located in a separate region of the genome and has its own structure.  The flanking nucleotides required by each gene has a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one particular gene relative to another gene.  The gene recited in the instant claims do not share a single structural similarity since each consists of a different nucleotide sequences that occurs at a different location on human genome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the gene comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with probability of survival of sepsis.  For example, ASS1 has a distinct chemical structure as compared to, for example, C3.  Accordingly, while the different 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguetmsn following. The claims asserts that the claims listed are all markers of IRE-1 signaling as discussed on p. 22 and that these 38 hub genes were obtained from the larger known group of 97 IRE1 signature genes from Pluquet 2013 (p. 6).
	These arguments have been reviewed but have not been found persuasive.
	The reply points to the fact that the markers are part of IRE-1 signaling as support for having the same property.  However, as noted even from this “very nature” the reply has not provide that these particular combination have a property that is associated to eligibility.  In particular the reply has not provided that one could take from a group of IRE1 signaling genes one could pick out these 38 hub genes from the very nature of the genes.  Therefore it appears based upon the claims these genes are different from just binging IRE1 signature signaling and as such the structure these particular group would share (associated to treatment) is not clear from their very nature. 
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
 /KATHERINE D SALMON/            Primary Examiner, Art Unit 1634